Citation Nr: 1646434	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  96-51 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for intervertebral disc syndrome (IVDS) prior to September 13, 2001, in excess of 10 percent from September 13, 2001 to March 8, 2012, and in excess of 20 percent thereafter.

2.  Entitlement to an initial compensable rating for radiculopathy of the left lower extremity prior to March 8, 2012, and in excess of 10 percent thereafter.


REPRESENTATION

Veteran represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2012 and May 2012 rating decisions of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

By way of procedural background, in a February 2012 decision, the Board granted service connection for a lumbar spine disorder (IVDS).  Thereafter, in a March 2012 rating decision, the RO implemented the grant of service connection for IVDS and assigned a noncompensable rating effective July 24, 1996, and a 10 percent rating was assigned effective September 13, 2001.  In a following May 2012 rating decision, the RO assigned a 20 percent rating for IVDS effective March 8, 2012, and also granted service connection for radiculopathy of the left lower extremity with an assigned 10 percent rating effective March 8, 2012.  The Veteran has expressed disagreement with the ratings assigned for each disability (IVDS and left lower extremity radiculopathy).  


FINDINGS OF FACT

1.  For the rating period prior to September 23, 2002, the Veteran's lumbar spine IVDS is manifested by subjective complaints of back pain without attacks.

2.  For the rating period beginning on September 23, 2002, the Veteran's IVDS is manifested by muscle spasms severe enough to result in abnormal gait without forward flexion of the thoracolumbar spine limited to 30 degrees or less, even in contemplation of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement, repetitive motion, or flare-ups; ankylosis; intervertebral disc syndrome with incapacitating episodes; or bowel or bladder impairment.

3.  For the rating period beginning on July 24, 1996, left lower extremity radiculopathy has been manifested by subjective complaints of pain, numbness and tingling without objective evidence of decreased sensation or resulting functional impairment of the lower extremity, resulting in no more than moderate paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  For the rating period prior to September 23, 2002, the criteria for a 10 percent rating, but no higher, for the lumbar spine IVDS have been met.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. § 4.71a. Diagnostic Code 5293 (2001).

2.  For the rating period beginning on September 23, 2002, the criteria for a 20 percent rating, but no higher, for lumbar spine IVDS have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002, 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 (2002); Diagnostic Code 5235-5243 (2015).

3.  For the rating period beginning on July 24, 1996, the criteria for a 20 percent rating, but no higher, for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  

Regarding the Veteran's higher rating claims, the appeals arise from the Veteran's disagreement with the initial evaluations following the grant of service connection for the disabilities on appeal, no additional notice is required.  The courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (interpreting that separate notification is not required for the "downstream" issue of initial rating); 38 C.F.R. § 3.159(b)(3)(i) (2015) (reflecting that there is no duty to provide VCAA notice upon receipt of a notice of disagreement). 

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, post-service VA and private treatment records, a private independent medical examination from Dr. D. Y. (submitted by the Veteran), and the Veteran's statements. 

The Veteran was afforded VA examinations in September 2001 and March 2012 to determine the severity of his service-connected lumbar spine IVDS.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected IVDS and left lower extremity radiculopathy as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his IVDS and/or left lower extremity radiculopathy have worsened in severity since the last VA examinations.  Rather, with respect to such claims, they argue that the evidence reveals that these disabilities have been more severe than the currently assigned ratings for the duration of the appeal period. Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Moreover, neither the Veteran nor his representative have argued that these examinations are inadequate.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claims for higher ratings and no further examination is necessary.   

As such, the RO has provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 (c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Hence, no further notice of assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claims.

II.  Increased Rating Claims

A.  Pertinent Statutes and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14. 
 In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).   Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 
The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.

The regulations for rating disabilities of the spine were twice revised during the pendency of the Veteran's appeal, effective September 23, 2002, and effective September 26, 2003.  67 Fed. Reg. 54345 (Aug. 22, 2002); 68 Fed. Reg. 51454 (Aug. 27, 2003).  Where the law or regulations governing a claim are changed while the claim is pending, the version most favorable to the claimant applies from the effective date of the change, while the previous version of the regulation applies prior to the date of change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003 (Nov. 19, 2003), 69 Fed. Reg. 25179 (2004).  The amended rating criteria can be applied only for periods from and after the effective date of the regulatory change.  The Board can apply only the prior regulation to rate the veteran's disability for periods preceding the effective date of the regulatory change. VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. Reg. 33422 (2000).

The Board has evaluated the Veteran's lumbar spine disorder under multiple diagnostic codes to determine if there is any basis to increase the assigned rating.  Such evaluations involve consideration of the level of impairment of a veteran's ability to engage in ordinary activities, to include employment, as well as an assessment of the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.

Prior to September 26, 2003, a 10 percent rating was warranted for slight limitation of motion of the lumbar spine, 20 percent rating was warranted for moderate limitation of motion of the lumbar spine, and a 40 percent rating was warranted for severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Prior to September 26, 2003, a 10 percent rating was warranted for lumbosacral strain with characteristic pain on motion.  A 20 percent rating was warranted for lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  A maximum 40 percent rating was warranted for lumbosacral strain that was severe, with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, and narrowing or irregularity of the joint space; a 40 percent evaluation was also warranted when only some of those symptoms were present if there was also abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002). 

Prior to September 23, 2002, intervertebral disc syndrome warranted a 10 percent rating when it was mild.  A 20 percent rating was warranted for intervertebral disc syndrome when it was moderate, with recurrent attacks.  A 40 percent rating was warranted for severe intervertebral disc syndrome, with recurring attacks with intermittent relief.  A maximum 60 percent rating was warranted when the intervertebral disc syndrome was pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  As Diagnostic Code 5293 contemplates limitation of motion, a separate rating for limitation of motion cannot be assigned. VAOPGCPREC 36-97 (Dec. 12, 1997), 63 Fed. Reg. 31262 (1998). 

Effective September 23, 2002, the rating criteria for evaluation of intervertebral disc syndrome were amended to evaluate the disorder either on the total duration of incapacitating episodes resulting from intervertebral disc syndrome over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  A 10 percent rating was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A rating of 20 percent was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A rating of 40 percent was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of least four weeks but less than six weeks during the past 12 months.  Finally, a rating of 60 percent was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

This regulation was again slightly revised in September 2003.  Effective September 26, 2003, the regulations for rating disabilities of the spine were revised, and the diagnostic codes were reclassified.  These reclassified diagnostic codes include 5237 (lumbosacral strain) and 5243 (intervertebral disc syndrome).  68 Fed. Reg. 51454 (Aug. 27, 2003).  The code for intervertebral disc syndrome (Diagnostic Code 5243), permits evaluation under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243 (2015). 

The September 2003 regulation revisions set forth a General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease as follows: 

Unfavorable ankylosis of the entire spine (100 percent); 

Unfavorable ankylosis of the entire thoracolumbar spine (50 percent); 

Forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent); 

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent); 

For forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent).  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2015). 

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. Normal combined range of motion of the thoracolumbar spine is 240 degrees. Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2. 

Diagnostic Code 8520 provides for ratings of complete and incomplete paralysis of the sciatic nerve.  An 80 percent rating is assigned for complete paralysis; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  Incomplete paralysis warrants 10, 20, 40, and 60 percent ratings if it is mild, moderate, moderately severe, and severe with marked muscular atrophy, respectively.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).

B.  Factual Background

Service connection for lumbar spine IVDS has been granted and initial ratings under the diagnostic code for IVDS have been assigned as of July 24, 1996.  In addition, service connection for left lower extremity radiculopathy has been granted and an initial rating has been assigned under the diagnostic code for paralysis of the sciatic nerve, effective March 8, 2012.

The evidence includes treatment records from Dr. J.C.H. dated in May 1996, which show that the Veteran complained of back problems.  In the May 1996 treatment record, it was noted that the Veteran had been treated since 1983.  At that time, the Veteran complained of pain radiating down into his left leg.  

At a September 2000 Decision Review Officer (DRO) hearing held in conjunction with the claim for service connection, the Veteran testified that he had pain in his back that happened all of the sudden.  He also complained of difficulty standing for extended periods of time, stretching, and sitting for more than an hour.

The evidence also includes a September 2001 VA examination.  During the evaluation, the Veteran reported that he had back pain over the years, and by the mid-to-late 1980s, he began to have radiating pain from the lower part of his back down to his left lower extremity. The examiner indicated that the Veteran had an MRI scan which noted that he had degenerative disc disease at L4-L5.  Upon physical examination, the Veteran had no tenderness directly over the muscles in the low back.  Range of motion showed 10 degrees extension and he was able to forward bend to 50 degrees with pain.  Regarding the left lower extremity, the Veteran had some pain on straight-leg raising up to 60 degrees.  He was estimated to have 4/5 weakness in the left foot on dorsiflexion and to the left ankle.  The examiner diagnosed the Veteran with "[l]umbosacral intervertebral degenerative disc disease with left radiculopathy, symptomatic."

The evidence includes a June 2007 private initial evaluation from Dr. L. F.  The report noted that the Veteran had intermittent aching pain in his low back with occasional radiation down the posterolateral left thigh and calf.  This pain was exacerbated with standing, walking, and bending.  He denied any weakness, bowel or bladder dysfunction.  Upon range of motion testing, Dr. L. F. noted that the Veteran could reach to his ankles without difficulty, but was slow to come back to an erect position.  Lumbar extension was to 10 degrees and not painful.  Dr. L. F. noted impressions of chronic low back pain and subjective left lumbar radicular symptoms.

The Veteran was afforded a VA spine examination in March 2012.  The Veteran reported that he experienced pain in the left buttock and sometimes all the way down the left leg.  Acute episodes were noted to last for days to a week.  He could climb steps and walk 1-2 blocks without exacerbating pain.  Range of motion testing showed flexion limited to 80 degrees with pain starting at 70 degrees.  Extension was to 30 degrees with pain starting at 25 degrees.  Bilateral lateral flexion was to 30 degrees and bilateral lateral rotation was to 30 degrees.  The Veteran was unable to perform repetitive testing due to pain and stiffness.  He was also noted to have guarding or muscle spasms which resulted in an abnormal gait.  The examiner also indicated that the Veteran had "moderate" intermittent pain and "mild" numbness as a result of his left lower extremity radiculopathy.  There were not incapacitating episodes over the past 12 months due to IVDS.  

In February 2016, the Veteran submitted an Independent Medical Opinion from 
Dr. D. Y.  The report indicated the medical records that were reviewed, including VA and private treatment notes.  Dr. D. Y. also included a timeline regarding the Veteran's treatment and complaints relating to his lumbar spine disability.  It was then noted that, due to the presence of back pain with radicular symptoms and an IVDS diagnosis as early as 1983, it was at least as likely as not that the Veteran's IVDS was severe enough to warrant a disability rating from 1996.  Based on signs and symptoms from the notes reviewed, it was noted that the Veteran would warrant a rating between 10 and 20 percent based on diagnostic code 5243.  Regarding lower left extremity radiculopathy, the radicular pain was medically documented since 1983 and thus had been present since at the very least 1983.  Dr. D. Y. opined that the Veteran's numbness and intermittent muscle weakness should be rated mild to moderate due to its intermittent nature.

C.  Lumbar IVDS and Left Lower Extremity Radiculopathy

The Veteran seeks a higher rating for his lumbar spine IVDS and left lower extremity radiculopathy.  In a November 2014 substantive appeal, the Veteran's attorney argued that a 10 percent rating is warranted beginning on July 24, 1996 as the Veteran had complained of back pain, painful motion and difficulty standing for extended periods of time, stretching and sitting for more than an hour.  He also argued that a higher rating was warranted beginning on September 2001 based upon limitation of motion, that the Veteran suffered from left lower extremity radiculopathy since September 2001 and that the severity of the left lower extremity radiculopathy was more severe than mild.

Upon review of the evidence, the Board concludes that a 10 percent rating for the Veteran's lumbar spine IVDS is warranted prior to March 8, 2012.  In this regard, the Board acknowledges that there are two sets of rating criteria that may be applied in the instant case.  First, with respect to the rating criteria governing intervertebral disc syndrome, as in effect prior to September 23, 2002, while the Veteran has a back disability with documented disc involvement and subjective complaints, there is no evidence that such results in intervertebral disc syndrome with severe or recurring attacks.  The Veteran reported back pain and difficulty standing for extended periods of time, stretching and sitting for more than an hour in his September 2000 hearing.  He also reported back pain during his September 2001 VA examination and aching pain in June 2007.  While such subjective complaints constitute mild IVDS, they do not establish severe or recurring attacks and the Veteran has not alleged attacks.  Although the Veteran's attorney has argued that a higher rating is warranted for this appeal period based upon limitation of motion, the former criteria for IVDS to not consider such functional impairments but rather focus on nerve impairments.  Therefore, a 10 percent rating, but no higher, is warranted for IVDS prior to September 23, 2002.

Relevant to the rating criteria governing intervertebral disc syndrome as in effect after September 23, 2002, a higher rating for intervertebral disc syndrome is not warranted as the Veteran has not alleged, and the clinical evidence of record does not establish, bed rest ordered by a physician with treatment by a physician.  Moreover, to the extent that there was confirmed evidence of radiculopathy in the left lower extremity, the Board is awarding a separate rating for such neurological impairment herein.  A higher rating is therefore not warranted on this basis.

The Board also notes that the revised criteria effective September 23, 2002 allows for the evaluation of IVDS either on the basis of the total duration of incapacitating episodes resulting from IVDS over the past 12 months or by combining separate evaluations of its chronic orthopedic and neurological manifestations.  After considering the foregoing evidence, the Board finds that the Veteran is entitled to a 20 percent rating for this appeal period based on the General Formula.  Significantly, the Board notes that, a March 2012 VA examiner found that the Veteran suffered from guarding or muscle spasms which resulted in an abnormal gait.  Therefore, the Board resolves all doubt in his favor and finds that the evidence demonstrates that, for this appeal period, the Veteran's IVDS is manifested by guarding or muscle spasms severe enough to result in abnormal gait.  As such, he is entitled to a 20 percent rating for the entire appeal period.  

However, the Board finds that the evidence of record does not support a rating higher than 20 percent based on range of motion.  Specifically, at no point during this appeal period has the Veteran's lumbar spine been characterized by ankylosis or forward flexion limited to 30 degree or less, even in contemplation of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca, supra.

In this regard, a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).   In the instant case, the Veteran has consistently complained of lumbar spine pain as noted in his treatment records and the March 2012 VA examination.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath, supra.   Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995). 
However, despite the Veteran's complaints, pain did not result in limitation of flexion to 30 degrees or less, or ankylosis of the lumbar spine, at any time during this  period on appeal.  The Veteran was able to demonstrate near-full range of motion during his March 2012 VA examination.  Although pain may cause functional loss, pain itself does not constitute functional loss.  Mitchell, supra.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.   Although the record reflects that the Veteran's lumbar pain did affect his gait, here, the treatment records and VA examination do not reveal additional functional impairment, including additional limitation of motion, on account of pain, weakness, etc, that is not already contemplated by the now assigned 20 percent rating.  Burton, supra; 38 C.F.R.         § 4.59.  Thus, a higher rating is not warranted for the Veteran's lumbar spine IVDS even in consideration of painful motion and other factors such as weakness, fatigability, lack of endurance, and incoordination. 

The Board notes spinal arthritis had been found on an MRI scan; however, such objective evidence of arthritis would not avail the Veteran of a higher rating. 
Although, as noted above, a 10 percent rating can be assigned for degenerative arthritis of the lumbar vertebrae resulting in either painful motion or non-compensable motion, that is only true when limitation of motion is non-compensable.  As the Veteran is herein assigned a compensable rating for his IVDS herein to compensate him for his back pain and abnormal gait, a separate compensable disability cannot be awarded for arthritis.  Pursuant to 38 C.F.R.          § 4.45 (f), the lumbar vertebrae are considered a group of minor joints that is ratable on a parity with a major joint.

In addition to considering the orthopedic manifestations of a back disability, VA regulations also require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code.  However, the Veteran has not alleged, and the evidence does not show, that he has bladder impairment or bowel impairment as a result of his service-connected lumbar spine IVDS. 

The evidence demonstrates that the Veteran consistently complained of left lower extremity pain and tingling during the appeal period.  In the May 1996 private treatment record, the Veteran complained of pain radiating down into his left leg.  During the September 2001 VA examination, the Veteran reported having radiating pain from the lower part of his back down to his left lower extremity. The examiner specifically diagnosed the Veteran with "Lumbosacral intervertebral degenerative disc disease with left radiculopathy, symptomatic."  In the June 2007 private evaluation from Dr. L. F., the Veteran reported intermittent aching pain in his low back with occasional radiation down the posterolateral left thigh and calf.  Dr. L. F. noted impressions of chronic low back pain and subjective left lumbar radicular symptoms.  

Further, Dr. D. Y. indicated that the Veteran had back pain with radicular symptoms and an IVDS diagnosis as early as 1983.  Regarding lower left extremity radiculopathy, he opined that the Veteran's numbness and intermittent muscle weakness should be rated between mild to moderate due to its intermittent nature.  The March 2012 VA examiner also indicated that the Veteran had "moderate" intermittent pain and "mild" numbness as a result of his left lower extremity radiculopathy.  

For these reasons, the Board finds that the evidence is in equipoise as to whether the Veteran's left lower extremity radiculopathy warrants a 20 percent rating under Diagnostic Code 8520.  The Board notes that, if two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  As the evidence suggests both mild and moderate symptoms, the Board will resolve reasonable doubt in the Veteran's favor and grant the higher 20 percent rating for moderate left lower extremity radiculopathy for the entire initial rating period on appeal.  38 C.F.R. § 4.3. 

In sum, Board finds that a 10 percent rating, but no higher, is warranted for the lumbar spine IVDS for the appeal period prior to September 23, 2002 and a 20 percent rating, but no higher, is warranted beginning on September 23, 2002.
 In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the award of higher or separate ratings other than those assigned herein, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

D.  Other Considerations

The Board has considered whether staged ratings under Hart and Fenderson, supra, are appropriate for the Veteran's service-connected lumbar spine IVDS and left lower extremity radiculopathy; however, the Board finds that his symptomatology has been stable for each disability throughout appeal periods.  Therefore, assigning staged ratings, or further staged ratings, for each such disability is not warranted.

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of his service-connected disabilities at issue and notes that his lay testimony is competent to describe certain symptoms associated with these disabilities.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings for which the Veteran has been found to be entitled to by the Board.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disabilities at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected conditions at issue.

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided. 
38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 
§ 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds that the symptomatology and impairment caused by the Veteran's service-connected spine disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The criteria specifically provide for ratings based on the presence of arthritis, limitation of motion of the spine including due to pain and other orthopedic factors and incapacitating episodes.  The symptomatology and impairment caused by the Veteran's lumbar spine disabilities is contemplated by the pertinent schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran has reported pain, stiffness, and limitation of motion of the lumbar spine.  These symptoms are part of or similar to symptoms listed under the pertinent schedular rating criteria for spinal disorders.  The Veteran has also been granted a separate rating for his neurological disorder associated with the lumbar spine disability.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the disability on appeal, and referral for consideration of an extraschedular evaluation is not warranted.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the Rating Schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran regarding the service-connected spine disabilities are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on her occupation and daily life.  In the absence of exceptional factors associated with the Veteran's disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Moreover, the Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case. Neither the Veteran nor the evidence suggests unemployability due to service-connected disabilities.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has indicated that he is unable to work as a result of his service-connected psychiatric PTSD disability.  He was granted a TDIU effective April 6, 2005 as a result of his psychiatric disability.  The Board finds that consideration of a TDIU is not warranted for the rating period prior to April 6, 2005 as the Veteran was employed.  See March 2010 VA Form 21-8940.  With respect to whether special monthly compensation is warranted under 38 U.S.C.A. § 1114 (s), while the Veteran has a disability rated as 100 percent disabling (PTSD), the Veteran does not have additional service-connected disability or disabilities independently ratable at 60 percent.  Therefore, no further discussion regarding these issues is warranted.















(CONTINUED ON NEXT PAGE)

ORDER

For the rating period prior to September 23, 2002, a 10 percent rating, but no higher, for the lumbar spine IVDS is granted. 

For the rating period beginning on September 23, 2002, a rating of 20 percent, but no higher, for the lumbar spine IVDS is granted.  

For the rating period beginning on July 24, 1996, a 20 percent rating, but no higher, for radiculopathy of the left lower extremity is granted.



______________________________________________
KRISTY L. ZADORA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


